EXHIBIT RESTRICTED STOCK AWARD AGREEMENT This Restricted Stock Award Agreement (the “Agreement”) has been made as of , 20 (the “Date of Award”), by Northern Oil and Gas, Inc. with its principal offices in Wayzata, Minnesota (the “Company”), to , who resides at (the “Grantee”). RECITALS Under the Northern Oil and Gas, Inc. 2009 Equity Incentive Plan (the “Plan”), our company’s Compensation Committee of the Board of Directors (the “Committee”) has determined the form of this Agreement and selected the Grantee to receive this Restricted Stock Award and the shares of Northern Oil and Gas, Inc. Common Stock, par value $0.001 per share (“Common Stock”) that are subject hereto.The applicable terms of the Plan are incorporated in this Agreement by reference, including the definitions of terms contained in the Plan. RESTRICTED STOCK AWARD In accordance with the terms of the Plan, our company has made this Restricted Stock Award effective as of the Date of Award first indicated above, and concurrently has issued to the Escrow Agent the shares of Common Stock upon the following terms and conditions: 1.Number of Shares The number of shares of Common Stock issued or transferred under this Restricted Stock Award is (). 2.Rights of Grantee as Shareholder The Grantee, as the owner of record of the shares of Common Stock issued pursuant to this Restricted Stock Award, is entitled to all the rights of a shareholder of our company, including the right to vote, the right to receive cash or stock dividends, and the right to receive shares in any recapitalization of our company.If the Grantee receives any additional shares by reason of being the holder of the shares of Common Stock issued or transferred under this Restricted Stock Award or of the additional shares previously distributed to the Grantee, all the additional shares shall be subject to the provisions of this Agreement. 3.Period of Restriction The Period of Restriction under this Restricted Stock Award shall commence on the Date of Award and expire upon the earliest of (i) our company undergoes a Change of Control as defined in the Plan, (ii) the attainment of the following performance objectives: 1 , or (iii) if applicable, the vesting of shares of Common Stock issued under this
